745 N.W.2d 752 (2008)
RUBY & ASSOCIATES, P.C., Plaintiff-Appellant,
v.
SHORE FINANCIAL SERVICES, d/b/a Shore Mortgage, Mortgage Electronic Registration Systems, Inc., and Comerica, Inc., Defendants-Appellees.
Docket No. 134033. COA No. 266312.
Supreme Court of Michigan.
March 19, 2008.
On order of the Court, the application for leave to appeal the April 19, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals insofar as that court concluded that plaintiffs lis pendens was invalid, and we AFFIRM the Oakland Circuit Court's February 10, 2005 opinion and order granting summary disposition in defendants' favor. The circuit court correctly *753 concluded that, regardless of the validity of the lis pendens, any rights that plaintiff held under the lis pendens merged into  and were extinguished by  the quit claim deed. Accordingly, both lower courts correctly held that, because plaintiff failed to exercise its right of redemption, plaintiffs rights to the property were extinguished when the redemption period expired and the foreclosure became final. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.